Citation Nr: 0908696	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  99-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's post-traumatic stress disorder for 
the period prior to August 25, 1999.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's post-traumatic stress disorder for 
the period between August 25, 1999, and September 28, 2000.  

3.  Entitlement to a disability evaluation in excess of 70 
percent for the Veteran's post-traumatic stress disorder for 
the period on and after September 29, 2000.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from February 1965 to March 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Chicago, Illinois, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's 
post-traumatic stress disorder (PTSD).  In December 2002, the 
RO, in pertinent part, increased the evaluation for the 
Veteran's PTSD from 30 to 50 percent and effectuated the 
award as of March 9, 2001.  In December 2004, the Board 
remanded the Veteran's appeal to the RO for additional 
action.  

In March 2006, the Board remanded the Veteran's appeal to the 
RO.  In November 2007, the RO granted a 50 percent evaluation 
for the Veteran's PTSD for the period between August 25, 
1999, and September 28, 2000, and a 70 percent evaluation for 
the period on and after September 29, 2000.  

The issue of an increased disability evaluation in excess of 
70 percent for the Veteran's PTSD for the period on and after 
September 29, 2000, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  

In September 2004, the accredited representative submitted a 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Therefore, the issue is referred to the RO for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  

FINDINGS OF FACT

1.  Prior to August 25, 1999, the Veteran's PTSD was 
objectively shown to be productive of no more than Vietnam 
War-related nightmares and flashbacks; irritability; a low 
mood; an anxious affect; poor eye contact; quiet and logical 
speech; impaired judgment and insight; initial and middle 
insomnia; "impaired grooming and hygiene;" social 
isolation; and Global Assessment of Functioning scores of 
between 50 and 65.  

2.  Between August 25, 1999, and September 28, 2000, the 
Veteran's PTSD was objectively shown to be productive of no 
more than Vietnam War-related nightmares and flashbacks; 
"chronic passive thoughts of death" without a suicide plan; 
chronic depression; hypervigilance; a dysphoric mood; a 
blunted affect; steady eye contact; logical and goal-oriented 
speech; impaired concentration; impaired sleep; emotional 
numbness; social isolation, no homicidal ideation, 
hallucinations, or delusions; and GAF scores of 55.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the 
Veteran's PTSD for the period prior to August 25, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.7, 4.130, Diagnostic Code 9400 (2008).  

2.  The criteria for a 70 percent evaluation for the 
Veteran's PTSD for the period between August 25, 1999, and 
September 28, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, Diagnostic Code 
9400 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
September 1998 rating decision from which the instant appeal 
arises was issued prior to the enactment of the VCAA.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which addressed 38 U.S.C.A. 
§ 5103(a) compliant notice in increased rating claims.  In 
reviewing the Veteran's entitlement to both an evaluation in 
excess of 30 percent for the period prior to August 25, 1999, 
and an evaluation in excess of 50 percent for the period 
between August 25, 1999, and September 28, 2000, for his 
PTSD, the Board observes that the RO issued VCAA notices to 
the Veteran in October 2002, December 2004, March 2006, May 
2006, September 2006, March 2007, and November 2007 which 
informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  While notification of the specific 
rating criteria was provided in the statement of the case 
(SOC) and the supplemental statement of the cases (SSOCs) and 
not a specific preadjudicative notice letter, no useful 
purpose would be served in remanding this matter for yet more 
development.  The Board finds that the notice given would 
lead a reasonable person to know that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  For this reason, the 
Board finds that any failure to provide him with adequate 
notice is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The Veteran's appeal 
was remanded by the Board twice for additional development of 
the record.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  


II.  Historical Review

The Veteran participated in combat in the Republic of 
Vietnam.  A February 1985 private treatment record indicates 
that the Veteran was diagnosed with and treated for chronic 
PTSD secondary to his Vietnam War-related combat experiences.  
In December 1987, the RO established service connection for 
PTSD and assigned a 10 percent evaluation for that 
disability.

The report of a September 1989 VA examination for 
compensation purposes notes that the Veteran was diagnosed 
with delayed-type PTSD and a major depressive disorder.  The 
Veteran was found to have been able to "function in a fairly 
good capacity for the past number of years."  In July 1990, 
the RO increased the evaluation for the Veteran's PTSD from 
10 to 30 percent.  

In December 2002, the RO increased the evaluation for the 
Veteran's PTSD from 30 to 50 percent and effectuated the 
award as of March 9, 2001.  In November 2007, the RO granted 
a 50 percent evaluation for the Veteran's PTSD for the period 
between August 25, 1999, and September 28, 2000, and a 70 
percent evaluation for the period on and after September 29, 
2000.  


III.  Increased Disability Evaluations 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

A.  Period Prior to August 24, 1999

An April 1997 VA treatment record states that the Veteran 
complained of significant PTSD symptoms including nightmares, 
anxiety, hypervigilance, low energy, anhedonia, and 
difficulty at work.  He reported that he was employed at the 
Rock Island Arsenal.  The Veteran was noted to appear 
anxious.  On mental status examination, the Veteran exhibited 
a dysphoric mood; a restricted affect; coherent and logical 
thought; and no suicidal ideation or psychosis.  

An August 1997 VA mental health clinic treatment record 
states that the Veteran complained of nightmares; flashbacks; 
irritability; interrupted sleep; survival guilt, and frequent 
feelings that "the world would be better off [without] 
him."  He denied "clear-cut [suicidal ideation]/intent."  
The Veteran was observed to be oriented times three and 
mildly fidgety.  On mental status examination, the Veteran 
exhibited a dysphoric mood; a full affect; logical thought; 
poor eye contact; and no suicidal and homicidal ideation or 
psychotic symptoms.  The Veteran was diagnosed with PTSD with 
chronic depressive and anxious features.  A Global Assessment 
of Functioning (GAF) score of 55 was advanced.  

A December 1997 VA treatment record indicates that the 
Veteran complained of early insomnia and restless sleep.  The 
Veteran was noted to be crying, profane, and oriented times 
three.  He was diagnosed with "PTSD [with] anxious and 
depressive" features.  A GAF score of 55 was advanced.  

An April 1998 VA treatment record states that the Veteran 
complained of intrusive thoughts; avoidant behaviors; 
bruxism; and awakening every two to three hours a night.  On 
mental status examination, the Veteran exhibited a neutral 
mood; a restricted affect; fair insight and judgment; and 
logical thought processes.  The Veteran was diagnosed with 
PTSD and a history of alcohol and marijuana abuse.  A GA 
score of 60 was advanced.  

At an April 1998 VA examination for compensation purposes, 
the Veteran complained of nightmares, flashbacks, 
irritability, initial and middle insomnia, and social 
isolation.  He clarified that he had "deteriorated in 
essentially every way possible over the last year."  The 
Veteran reported that he worked at the Rock Island Arsenal.  
He had been married six times.  The examiner noted that the 
Veteran was alert; oriented; and dressed "casually with 
impaired grooming and hygiene."  On examination, the Veteran 
appeared withdrawn, solemn, and sometimes tearful.  He 
exhibited a low mood; an anxious affect; poor eye contact; 
quiet and logical speech; impaired judgment and insight; and 
no suicidal and homicidal ideation or active delusions and 
hallucinations.  The Veteran was diagnosed with PTSD.  A GAF 
score of 50 was advanced.  

A July 1998 VA treatment record states that the Veteran 
complained of flashbacks, avoidance, and ideas of 
hopelessness.  On mental status examination, the Veteran was 
observed to be alert; fully oriented; casually dressed; 
pleasant; and cooperative.  He exhibited a low mood; a 
restricted affect; logical and goal directed thought 
processes; good eye contact; and no "lethality/psychosis."  
The Veteran was diagnosed with PTSD and a GAF score of 65 was 
advanced.  

A January 1999 treatment record from the Quad Cities Vet 
Center notes that the Veteran complained of constant anxiety; 
anger; depression; sleep disturbance; inabilities to 
"maintain work" and to "provide emotional support to [his] 
family;" and drinking binges.  The Veteran was reported to 
have worked at the Rock Island Arsenal for nine years with 
"significant absences."  He was currently married to his 
sixth wife and had no contact with his children.  

A January 1999 written statement from P. M., conveys that she 
had known and worked with the Veteran for three years.  She 
related that the Veteran kept to himself and took time off 
from work due to his inability to sleep and to "cope with 
everyday stresses."  

In his undated Appeal to the Board (VA Form 9) received in 
February 1999, the Veteran reported that he was socially 
isolated due to his panic and confusion; believed that 
"death was close;" and his life was worsening.  

A July 1999 VA treatment record states that the Veteran 
complained of daily Vietnam War-related nightmares and 
flashbacks and a sense that his co-workers were talking about 
him.  He reported that he worked for the Rock Island Arsenal 
and his work was the "thing that kept him going."  On 
mental status examination, the Veteran was alert; fully 
oriented; and groomed as for work.  He exhibited a low mood; 
a restrictive affect; good eye contact; logical speech; and 
no suicidal ideation or delusions.  The Veteran was diagnosed 
with PTSD.  A GAF score of 65 was advanced.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  Prior 
to August 25, 1999, the Veteran's PTSD was objectively shown 
to be productive of no more than Vietnam War-related 
nightmares and flashbacks; irritability; a low mood; an 
anxious affect; quiet and logical speech; impaired judgment 
and insight; initial and middle insomnia; "impaired grooming 
and hygiene;" poor eye contact; social isolation; and GAF 
scores of between 50 and 65.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between GAF scores from 51 to 60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
score of 61 to 70 indicates the presence of mild symptoms 
and/or some difficulty in social, occupational, or school 
functioning, but a generally satisfactory level of 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Prior to August 25, 1999, the Veteran's PTSD symptomatology 
was productive of significant social and vocational 
impairment.  While he was able to maintain full time 
employment, the Board notes that the Veteran merited 
assignment of at least a 50 percent evaluation under the 
provisions of Diagnostic Code 9411.  In the absence of 
objective evidence of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships, the Board 
finds that a 50 percent evaluation and no higher is warranted 
for the Veteran's PTSD for the period.  

The clinical findings fall directly within the criteria for a 
50 percent evaluation under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2008).  

B.  Period between August 25, 1999, and September 28, 2000

An August 25, 1999, VA psychiatric evaluation reports that 
the Veteran complained of Vietnam War-related flashbacks and 
intrusive thoughts; chronic depression; "chronic passive 
thoughts of death;" hypervigilance; seeing and hearing 
things which were not there; impaired concentration; impaired 
sleep; emotional numbness; and social isolation.  He reported 
that he was married and worked full time at the Rock Island 
Arsenal as an accounting technician.  The examiner observed 
that the Veteran was casually groomed and oriented times 
three.  On mental status examination, the Veteran exhibited a 
dysphoric mood; a blunted affect with occasional appropriate 
brightening; steady eye contact; logical and goal-oriented 
speech; and no suicidal or homicidal ideation, 
hallucinations, or delusions.  The Veteran was diagnosed with 
major depressive disorder, a history of dysthymia, and PTSD.  
A GAF score of 55 was advanced.  

A November 1999 psychiatric evaluation indicates that the 
Veteran presented a recent history of an increase in daily 
suicidal thoughts which had lessened when his anti-depressive 
medications were reduced; an increase in his depressive 
symptoms; and decreased concentration at work.  The treating 
VA medical personnel observed that the veteran was oriented 
times three and casually groomed.  On mental status 
examination, the Veteran exhibited a dysphoric mood; a bright 
and spontaneous affect; steady eye contact; logical and 
goal-oriented speech; fair insight and judgment; and no 
current suicidal and homicidal ideation, hallucinations, or 
delusions.  The Veteran was diagnosed with major depressive 
disorder, a history of dysthymia, PTSD, alcohol dependence in 
remission, and marijuana abuse in remission.  A GAF score of 
55 was advanced.  

In his December 1999 Appeal to the Board (VA Form 9), the 
Veteran advanced that his PTSD symptomatology had increased 
in severity.  He reported that he had no family or social 
life.  In a July 2000 written statement, the Veteran advanced 
that he had a GAF score of 50 which merited assignment of a 
50 percent evaluation.  
A September 20, 2000, written statement from P. M. conveys 
that she had observed the Veteran becoming increasingly more 
depressed; agitated; obstinate with authority figures; and 
subject to mood swings.  

An undated written statement from the Veteran's wife received 
on September 26, 2000, indicates that the Veteran's PTSD 
symptoms had increased in severity.  She stated that: the 
Veteran was easily angered; had difficulty speaking; was 
socially isolated; could not remember things; and rarely 
slept.  The Veteran had to take significant time off of work 
and could no longer handle their personal finances.  

During the period between August 25, 1999, and September 28, 
2000, the Veteran's PTSD was objectively manifested by no 
more than Vietnam War-related flashbacks and intrusive 
thoughts; impaired sleep; chronic depression; "chronic 
passive thoughts of death" without a suicide plan; 
hypervigilance; impaired concentration; impaired sleep; 
emotional numbness; social isolation, a dysphoric mood; a 
blunted affect with occasional appropriate brightening; 
steady eye contact; logical and goal-oriented speech; no 
homicidal ideation, hallucinations, or delusions; and GAF 
scores of 55.  Further, the Veteran's wife and a co-worker 
have advanced that the Veteran's PTSD had increased in 
severity and rendered him unable to maintain his personal 
finances; social interactions; and occupational duties.  

While acknowledging that the Veteran was able to maintain 
full time employment during the relevant period, the Board 
notes that he was suffering from significant occupational and 
social impairment with deficiencies in both his work and 
family relations; chronic suicidal ideation; near-continuous 
depression affecting his ability to function independently; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
Such symptoms most closely approximate the criteria for a 70 
percent evaluation under Diagnostic Code 9411.  Therefore, 
the Board concludes that a 70 percent evaluation and no 
higher is warranted for the period between August 25, 1999, 
and September 18, 2000.  

The clinical findings fall directly within the criteria for a 
70 percent evaluation under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2008).  


ORDER

A 50 percent evaluation for the Veteran's PTSD for the period 
prior to August 25, 1999, is granted subject to the law and 
regulations governing the award of monetary benefits.  

A 70 percent evaluation for the Veteran's PTSD for the period 
between August 25, 1999, and September 28, 2000, is granted 
subject to the law and regulations governing the award of 
monetary benefits.  


REMAND

In reviewing the record, the Board observes that it is 
unclear whether or not the Veteran is currently employed.  
The report of a March 2007 VA examination for compensation 
purposes notes that the Veteran was diagnosed with severe 
chronic PTSD and a GAF score of 42 was advanced.  However, 
the examiner made no mention of the Veteran's current 
employment status.  In his February 2009 Informal Hearing 
Presentation, the accredited representative acknowledges that 
"from a review of the record, it is not clear if the Veteran 
[is] currently employed."  Such findings are necessary for 
consideration of an evaluation in excess of 70 percent for 
the period on and after September 29, 2000.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his PTSD after March 2007 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2006, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the Veteran is employed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
70 percent for his PTSD for the period on 
and after September 29, 2000.  If the 
benefit sought on appeal remains denied, 
the Veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


